Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 1995, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a registered nurse until March 1994 when she was discharged for falsifying medical records. Testimony adduced at the hearing disclosed that claimant had entered false blood test results in patients’ charts to cover the fact that she had failed to conduct such tests. The Board ruled that claimant had lost her job due to disqualifying misconduct and charged her with a recoverable overpayment. Our review of the record discloses that the Board’s decision is supported by substantial evidence (see, Matter of Kenny [Hudacs], 188 AD2d 976, 977). Claimant’s denial of the charges presented a question of credibility which was within the exclusive province of the Board to resolve (see, Matter of Ciallela [Our Lady of Victory Hosp.—Hartnett], 172 AD2d 888, 889). We accordingly affirm the decision finding claimant to be disqualified from receiving unemployment insurance benefits.
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.